EX-10.59.06

 
Prepared by, and after recording
return to:


James J. Schwert, Esquire
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 S. Seventh Street
Minneapolis, MN 55402


























SUBORDINATION, ASSIGNMENT
AND SECURITY AGREEMENT





































 
 

--------------------------------------------------------------------------------

 

SUBORDINATION, ASSIGNMENT
AND SECURITY AGREEMENT




           THIS SUBORDINATION, ASSIGNMENT AND SECURITY AGREEMENT (this
"Assignment”) is made and entered into as of  April 30, 2008 by and among (i)
EMERIKEYT PALMS AT LOMA LINDA INC. (the "Borrower"), a  California corporation
(ii) KEYCORP REAL ESTATE CAPITAL MARKETS, INC. (the "Lender"), an Ohio
corporation, and (iii) EMERITUS PROPERTIES XVI, INC. (the "Operator"), a Nevada
corporation.


Recitals


A.  
Borrower is the owner of a Seniors Housing Facility known as The Palms at Loma
Linda and located in Loma Linda, California (the “Mortgaged Property”).  A legal
description of the Mortgaged Property is attached hereto as Exhibit A.



B.  
Operator is the managing operator of the Mortgaged Property pursuant to that
certain Operating Lease Agreement dated April 28, 2008, between Borrower and
Operator (the "Operating Lease") and is the holder of all of the required
Licenses required to operate the Mortgaged Property as a Seniors Housing
Facility.



C.  
Lender is about to make a loan to Borrower in the amount of Fourteen Million
Four Hundred Seventy-Five Thousand and No/100 Dollars ($14,475,000.00) (the
"Loan").  The Loan will be evidenced by a Multifamily Note and will be secured
by a Multifamily Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing (the "Instrument") of even date herewith executed by the Borrower
in favor of Lender which encumbers the Mortgaged Property.



D.  
Lender requires and Operator is willing to subordinate its right, title and
interest to and under the Operating Lease to the Instrument and to assign all
Leases, Rents, Equipment, Inventory, Contracts and Accounts to Lender as
additional security for the Loan.



E.  
Operator is willing to attorn to Lender upon a default by Borrower under the
Loan Documents, to perform its obligations under the Operating Lease and this
Assignment for Lender, or its successors and assigns in interest, and to permit
Lender to terminate the Operating Lease without liability.



           NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Borrower, Lender and Operator agree as follows:


1. DEFINITIONS.  Capitalized terms used in this Assignment and not otherwise
defined shall have the meanings assigned to them in the Instrument.  All terms
used herein which are defined in the Uniform Commercial Code, as in effect from
time to time in the jurisdiction in



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-1

--------------------------------------------------------------------------------

 

which the Mortgaged Property is located, shall have the same meanings when used
herein.  The following terms, when used in this Assignment, shall have the
following meanings:


(a) “Accounts” means all money, funds, investment property, accounts, general
intangibles, deposit accounts, chattel paper, documents, instruments, judgments,
claims, settlements of claims, causes of action, refunds, rebates,
reimbursements, reserves, deposits, subsidies, proceeds, products, rents and
profits, now or hereafter arising, received or receivable, from or on account of
Operator’s management and operation of the Mortgaged Property as a Seniors
Housing Facility.


(b) “Contracts” means any contract or other agreement for the provision of goods
or services at or otherwise in connection with the operation, use or management
of the Mortgaged Property, including cash deposited to secure performance by
parties of their obligations.


(c) “Equipment” means all right, title and interest of Operator in and to all
machinery, equipment, computer equipment (hardware and software), tools,
furniture, furnishings, kitchen or restaurant supplies and facilities, office
equipment, dining room supplies and facilities, medical supplies and facilities,
appliances, supplies, books, records, fixtures, leasehold improvements, all
tangible and intangible property, and goods now owned and hereafter acquired,
used in connection with the operation of the Mortgaged Property, together with
all present and future parts, additions, accessories, replacements, attachments,
accessions, replacement parts and substitutions therefore, and the proceeds
thereof (cash and non-cash including insurance proceeds).


(d) “Event of Default” means the occurrence of any event listed in Section 22 of
the Instrument or a default by Borrower or Operator of any representation,
warranty or covenant under this Assignment or the Operating Lease.


(e) "Impositions" and "Imposition Deposits" shall have the meaning as defined in
Section 7(a) of the Instrument.


(f) "Improvements" means the buildings, structures, improvements and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements and additions, which may now or
hereafter constitute the Mortgaged Property.


(g) "Indebtedness" means the principal of, interest on, and all other amounts
due at any time under, the Note (as hereinafter defined), the Instrument or any
other Loan Documents (as hereinafter defined), including prepayment premiums,
late charges, default interest.


(h) “Inventory” means all right, title and interest of Operator in and to
inventory of every type and description, now owned and hereafter acquired,
including, without



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-2

--------------------------------------------------------------------------------

 

limitation, raw materials, work in process, finished goods, goods returned or
repossessed or stopped in transit, goods used for demonstration, promotion,
marketing or similar purposes, property in, on or with which any of the
foregoing may be stored or maintained, all materials and supplies usable or used
or consumed at the Mortgaged Property, and all documents and documents of title
relating to any of the foregoing, together with all present and future parts,
additions, accessories, attachments, accessions, replacements, replacement parts
and substitutions therefor or thereto in any form whatsoever.


(i) "Land" means the land described in Exhibit A.


(j) "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Operator is a cooperative housing corporation), and all
modifications, extensions or renewals thereof.  The term "Leases" shall also
include any residency, occupancy, admission, and care agreements pertaining to
residents of the Mortgaged Property and shall also specifically include, without
limitation, the Operating Lease.


(k) “Loan” shall have the meaning as defined in Recital C above.


(l) "Loan Documents" means the Note, the Instrument, this Assignment, all
guaranties and any other documents now or in the future executed by Borrower,
Operator or any other person or entity in connection with the Loan, as such
documents may be amended from time to time.


(m) "Mortgaged Property" shall have the meaning as defined in Recital A above.


(n) "Note" means that certain Multifamily Note in the original principal amount
of Fourteen Million Four Hundred Seventy-Five Thousand and No/100 Dollars
($14,475,000.00) executed by Borrower in favor of Lender, and more fully
described in the Instrument.


(o) "Rents" means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, including subsidy
payments received from any sources (including but not limited to payments under
any Housing Assistance Payments Contract), parking fees, laundry and vending
machine income and fees and charges for food, healthcare and other services
provided at the Mortgaged Property, whether now due, past due, or to become due,
resident and tenant security deposits, entrance fees, application fees,
processing fees, community fees and any other amounts or fees deposited by any
resident or tenant (whether forfeited or not) together with and including all
proceeds from any private insurance for residents to cover rental charges and
charges for services at or in connection with the Mortgaged Property, and the
right to Third Party Payments due for the rents or services of residents



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-3

--------------------------------------------------------------------------------

 

at the Mortgaged Property.  Each of the foregoing shall be considered "Rents"
for the purposes of the actions and rights set forth in Section 3 of this
Assignment.


(p) "Taxes" shall have the meaning as defined in Section 1(y) of the Instrument.


2.  
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.



(a) This Assignment is also a security agreement under the Uniform Commercial
Code for any of the Contracts, Accounts, Equipment, Inventory, Leases and Rents
which, under applicable law, may be subject to a security interest under the
Uniform Commercial Code, whether acquired now or in the future and all products
and cash and non-cash proceeds thereof (collectively, “UCC Collateral”), and
Operator hereby assigns and grants to Lender a security interest in the UCC
Collateral.  Operator hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest and Operator agrees, if Lender so requests, to execute and deliver to
Lender such financing statements, continuation statements and
amendments.  Borrower shall pay all filing costs and all costs and expenses of
any record searches for financing statements that Lender may require.  Without
the prior written consent of Lender, Operator shall not create or permit to
exist any other lien or security interest in any of the UCC Collateral.


(b) If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Assignment or existing under applicable law.  In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.


(c) Upon an Event of Default, Lender or its designee may (in Lender’s sole
discretion) terminate Operator’s authority to collect Accounts and notify the
residents and account debtors that the Accounts have been assigned to Lender or
of Lender’s security interest therein and, either in its own name or that of
Operator or both, demand, collect (including, without limitation, through any
lockbox arrangement prescribed by Lender), receive, receipt for, sue for or give
acquittance for any or all amounts due or to become due in respect of the
Accounts, and may also, in its discretion, file any claim, institute any
proceeding or take any other action that Lender may deem necessary or
appropriate to protect and realize upon the security interest of Lender in the
Accounts.  All of Lender’s collection expenses shall be charged to the
Borrower’s account and added to the Indebtedness.  If Lender is collecting the
Accounts as above provided, Lender shall have the right to receive, endorse,
assign and deliver in Lender’s name or Operator’s name any and all checks,
drafts and other instruments for the payment of money relating to the Accounts,
and Operator hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  If Lender is collecting the Accounts directly as above
provided, Operator hereby constitutes Lender or Lender’s designee as Operator’s
attorney-in-fact with power with respect to the Accounts to:  (1) endorse
Operator’s name upon all notes,



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-4

--------------------------------------------------------------------------------

 

acceptances, checks, drafts, money orders or other evidences of payment that may
come into Lender’s possession; (2) notify the Post Office to change the address
for delivery of mail addressed to Operator for the Mortgaged Property to such
address as Lender may designate; and (3) receive, open, and dispose of all such
mail addressed to Operator.


(d) Upon an Event of Default, Lender may, without demand and without
advertisement or notice, at any time or times, sell and deliver any or all
Equipment or Inventory held by or for it at public or private sale, for cash,
upon credit or otherwise, at such prices and upon such terms as Lender, in its
sole discretion, deems advisable.  Subject to the provisions of applicable law,
Lender may postpone or cause the postponement of the sale of all or any portion
of the Equipment or Inventory by announcement at the time and place of such
sale, and such sale may, without further notice, be made at the time and place
to which the sale has been postponed or Lender may further postpone such sale by
announcement made at such time and place.  Without in any way limiting the
foregoing, Lender shall, following any Event of Default, have the right, in
addition to all other rights provided herein or by law, to enter without legal
process upon the Mortgaged Property (provided that such entry be done lawfully)
for the purpose of taking possession of the Equipment or Inventory, and the
right to maintain such possession on the Mortgaged Property or to remove the
Equipment or Inventory or any part thereof to such other places as Lender may
desire.  Whether or not Lender exercises its right to take possession of the
Equipment or Inventory, Operator shall, upon Lender's demand, promptly assemble
the Equipment or Inventory and make it available to Lender at the Mortgaged
Property.


3.           ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.


(a) As consideration for the material financial benefit to be derived by
Operator from Lender’s approval of the Operating Lease and providing the Loan,
to the extent permitted by applicable law, Operator absolutely and
unconditionally assigns and transfers to Lender all Rents.  To the extent
permitted by applicable law, it is the intention of Operator to establish a
present, absolute and irrevocable transfer and assignment to Lender of all Rents
and to authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Operator.  Promptly upon request by
Lender, Operator agrees to execute and deliver such further assignments as
Lender may from time to time require.  To the extent permitted by applicable
law, Operator and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction (as that term is defined in Section 30[a] of the
Instrument), then it is the intention of Operator that in this circumstance this
Assignment create and perfect a lien on Rents in favor of Lender, which lien
shall be effective as of the date of this Assignment.


(b) After the occurrence of an Event of Default, Operator authorizes Lender to
collect, sue for and compromise Rents and directs each resident and tenant of
the Mortgaged Property to pay all Rents to, or as directed by, Lender.  However,
until the occurrence of an Event



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-5

--------------------------------------------------------------------------------

 

of Default, Lender hereby grants to Operator a revocable license to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender and
subject to the terms of the Operating Lease, to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Deposits, and to pay the current costs and expenses of managing,
operating and maintaining the Mortgaged Property, including utilities, Taxes and
insurance premiums (to the extent not included in Imposition Deposits), resident
and tenant improvements and other capital expenditures.  So long as no Event of
Default has occurred and is continuing, and subject to the terms of the
Operating Lease, the Rents remaining after application pursuant to the preceding
sentence may be retained by Operator free and clear of, and released from,
Lender’s rights with respect to Rents under this Assignment.  From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Operator’s license to collect Rents shall automatically terminate
and Lender shall without notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid.  Operator shall pay to Lender upon
demand all Rents to which Lender is entitled.  At any time on or after the date
of Lender’s demand for Rents, Lender may give, and Operator hereby irrevocably
authorizes Lender to give, notice to all residents and tenants of the Mortgaged
Property instructing them to pay all Rents to Lender.  No resident or tenant
shall be obligated to inquire further as to the occurrence or continuance of an
Event of Default, and no resident or tenant shall be obligated to pay to
Operator any amounts which are actually paid to Lender in response to such a
notice.  Any such notice by Lender shall be delivered to each resident and
tenant personally, by mail or by delivering such demand to each rental
unit.  Operator shall not interfere with and shall cooperate with Lender’s
collection of such Rents.  After an Event of Default, Lender is further
authorized to give notice to all Third Party Payment payors (other than
governmental entities) at Lender's option, instructing them to pay all Third
Party Payments which would be otherwise paid to Operator to Lender, to the
extent permitted by law.  In the case of Third Party Payments from Third Party
Payment payors which are governmental entities, including Medicaid, Lender and
Operator have executed a Depositary Agreement of even date herewith which
establishes special procedures for the receipt and disposition of the Third
Party Payments.


(c) Operator represents and warrants to Lender that Operator has not executed
any prior assignment of Rents that Operator has not performed, and Operator
covenants and agrees that it will not perform any acts and has not executed, and
shall not execute, any instrument which would prevent Lender from exercising its
rights under this Section 3, and that at the time of execution of this
Assignment there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents.  Operator shall not
collect or accept payment of any Rents more than two months prior to the due
dates of such Rents.


(d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Operator and
even in the absence of waste, to the extent permitted by applicable law, enter
upon and take and maintain full control of the Mortgaged Property in order to
perform all acts that Lender in its discretion determines to be necessary or
desirable for the operation and maintenance of the Mortgaged



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-6

--------------------------------------------------------------------------------

 

Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Mortgaged Property and the
execution or termination of Contracts and Leases providing for the management,
operation or maintenance of the Mortgaged Property, for the purposes of
enforcing the assignment of Rents pursuant to Section 3(a), protecting the
Mortgaged Property or the security of this Assignment, or for such other
purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender’s security, without regard to
Operator’s solvency and without the necessity of giving prior notice (oral or
written) to Operator, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Operator, by its execution of this
Assignment, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  Lender
or the receiver, as the case may be, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property.  Immediately upon appointment of a
receiver or immediately upon Lender’s entering upon and taking possession and
control of the Mortgaged Property, Operator shall, to the extent permitted by
applicable law, surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and shall deliver to Lender or the receiver, as
the case may be, all documents, records (including records on electronic or
magnetic media), accounts, surveys, plans, and specifications relating to the
Mortgaged Property and all security deposits and prepaid Rents.  In the event
Lender takes possession and control of the Mortgaged Property, Lender may
exclude Operator and its representatives from the Mortgaged Property.  Operator
acknowledges and agrees that the exercise by Lender of any of the rights
conferred under this Section 3 shall not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.


(e) If Lender enters the Mortgaged Property, Lender shall be liable to account
only to Borrower and Operator and only for those Rents actually
received.  Lender shall not be liable to Operator, Borrower, anyone claiming
under or through Operator or Borrower, or anyone having an interest in the
Mortgaged Property, by reason of any act or omission of Lender under this
Section 3, and Operator and Borrower hereby release and discharge Lender from
any such liability to the fullest extent permitted by law.


(f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness, as
provided in Section 12 of the Instrument.


(g) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Assignment shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Assignment or in the Instrument.




Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



Page-7

--------------------------------------------------------------------------------

 
4.           ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.


(a) As consideration for the material financial benefit to be derived by
Operator from Lender’s approval of the Operating Lease and providing the Loan,
to the extent permitted by applicable law, Operator absolutely and
unconditionally assigns and transfers to Lender all of Operator's right, title
and interest in, to and under the Leases, including Operator's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.  To the extent permitted by applicable law, it is the intention of
Operator to establish a present, absolute and irrevocable transfer and
assignment to Lender of all of Operator's right, title and interest in, to and
under the Leases.  To the extent permitted by applicable law, Operator and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  However, if this present, absolute and unconditional assignment
of the Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then it is the intention of Operator that in this circumstance
this Assignment create and perfect a lien on the Leases in favor of Lender,
which lien shall be effective as of the date of this Assignment.


(b) Until Lender gives notice to Operator of Lender’s exercise of its rights
under this Section 4, Operator shall have all rights, power and authority
granted to Operator under any Lease (except as otherwise limited by this Section
or any other provision of this Assignment), including the right, power and
authority to modify the terms of any Lease or extend or terminate any Lease,
with the exception of the Operating Lease.  Upon the occurrence of an Event of
Default and at the option of Lender, the permission given to Operator pursuant
to the preceding sentence to exercise all rights, power and authority under
Leases shall terminate.  Operator shall comply with and observe Operator's
obligations under all Leases, including Operator's obligations pertaining to the
maintenance and disposition of resident or tenant security deposits.


(c) Operator acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.  The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Assignment or to expend any money or to
incur any expenses.  Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property.  Prior to Lender’s actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property.  The execution of this Assignment by Operator shall
constitute conclusive evidence that all responsibility for the operation,
control,



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-8

--------------------------------------------------------------------------------

 

care, management and repair of the Mortgaged Property is and shall be that of
Operator, prior to such actual entry and taking of possession.


(d) Upon delivery of notice by Lender to Operator of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have, to the extent permitted by
applicable law, all rights, powers and authority granted to Operator under any
Lease, including the right, power and authority to modify the terms of any such
Lease, or extend or terminate any such Lease.


(e) Operator shall, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be on
initial terms of at least six months and not more than two years, and shall not
include options to purchase.  If customary in the applicable market, residential
Leases with a month-to-month term or with terms of less than six months shall be
permitted with Lender’s prior written consent.


(f) Operator shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent and approval of Lender
with the exception of the Operating Lease which has previously been approved by
Lender.  Operator shall not modify the terms of, extend or terminate, any Lease
for non-residential use (including any Lease in existence on the date of this
Instrument) without the prior written consent of Lender. Operator shall, without
request by Lender, deliver an executed copy of each non-residential Lease to
Lender promptly after such Lease is signed.  All non-residential Leases
(including, without limitation, the Operating Lease) and renewals or extensions
of existing Leases, shall specifically provide that (1) such Leases are
subordinate to the lien of this Instrument (unless waived in writing by Lender);
(2) the resident or tenant shall attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner; (3) the resident or tenant agrees to execute
such further evidences of attornment as Lender or any purchaser at a foreclosure
sale may from time to time request; (4) the Lease shall not be terminated by
foreclosure or any other transfer of the Mortgaged Property; (5) after a
foreclosure sale of the Mortgaged Property, Lender or any other purchaser at
such foreclosure sale may, at Lender’s or such purchaser's option, accept or
terminate such Lease; and (6) the resident or tenant shall, upon receipt after
the occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.


(g) Operator shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.


5. ASSIGNMENT OF CONTRACTS; CONTRACTS AFFECTING THE MORTGAGED PROPERTY.



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-9

--------------------------------------------------------------------------------

 



(a) Operator has entered into the Contracts identified on Exhibit B for the
provision of goods or services, at or otherwise in connection with the
operation, use or management of the Mortgaged Property.  Operator may in the
future enter into Contracts for the provision of additional goods or services at
or otherwise in connection with the operation, use or management of the
Mortgaged Property.


(b) As consideration for the material financial benefit to be derived by
Operator from Lender’s approval of the Operating Lease and providing the Loan,
to the extent permitted by applicable law, Operator absolutely and
unconditionally assigns and transfers to Lender all of Operator's right, title
and interest in, to and under the Contracts, including Operator's right, power
and authority to modify the terms of, extend or terminate any such Contract.  To
the extent permitted by applicable law, it is the intention of Operator to
establish a present, absolute and irrevocable transfer and assignment to Lender
of all of Operator's right, title and interest in, to and under the
Contracts.  To the extent permitted by applicable law, Operator and Lender
intend this assignment of the Contracts to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  However, if this present, absolute and unconditional assignment
of the Contracts is not enforceable by its terms under the laws of the Property
Jurisdiction, then it is the intention of Operator that in this circumstance
this Assignment create and perfect a lien on the Contracts in favor of Lender,
which lien shall be effective as of the date of this Assignment.  The acceptance
by Lender of this assignment of the Contracts shall not at any time or in any
event obligate Lender to take any action under this Assignment or to expend any
money or to incur any expenses.


(c) Until Lender gives notice to Operator of Lender’s exercise of its rights
under this Section 5, Operator shall have all rights, power and authority
granted to Operator under any Contract (except as otherwise limited by this
Section or any other provision of this Assignment), including the right, power
and authority to modify the terms of any Contract or extend or terminate any
Contract, with the exception of the Operating Lease.  Upon the occurrence of an
Event of Default and at the option of Lender, the permission given to Operator
pursuant to the preceding sentence to exercise all rights, power and authority
under Contracts shall terminate.


(d) Upon Lender’s delivery of notice to Operator of an Event of Default, Lender
shall immediately have all rights, powers and authority granted to Operator
under any Contract, including the right, power and authority to modify the terms
of, extend or terminate any such Contract.


(e) Operator hereby represents and warrants and agrees with Lender that:  (1)
the Contracts are assignable and no previous assignment of Operator’s interest
in the Contracts has been made; (2) the Contracts are in full force and effect
in accordance with their respective terms and there are no defaults thereunder;
(3) Operator shall fully perform all of its obligations under the Contracts, and
Operator agrees not to amend, modify, assign, sell, pledge, transfer, mortgage
or otherwise encumber its interests in any of the Contracts so long as this
Assignment



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-10

--------------------------------------------------------------------------------

 

is in effect, or consent to any transfer, assignment or other disposition
thereof without the written approval of Lender; and (4) each Contract entered
into by Operator subsequent to the date hereof, the average annual consideration
of which, directly or indirectly, is at least $20,000, shall provide:  (i) that
it shall be terminable for cause; and (ii) that it shall be terminable, at
Lender’s option, upon the occurrence of an Event of Default.


6. BORROWER AND OPERATOR REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  Borrower
and Operator represent and warrant to Lender that (i) after the Loan is made,
Borrower and/or Operator will have sufficient working capital, including cash
flow from the Mortgaged Property or other assets, to adequately own and/or
maintain the Mortgaged Property and pay all outstanding debts associated with
the Mortgaged Property as they become due, (ii) the Operating Lease is
unmodified and is in full force and effect, (iii) the Operating Lease is a valid
and binding agreement enforceable against the parties in accordance with its
terms, and (iv) neither party is in default in performing any of its obligations
under the Operating Lease.  Borrower and Operator hereby agree that any default
by Borrower or Operator under this Assignment or the Operating Lease which
continues beyond any applicable cure period shall at Lender’s option, constitute
an Event of Default under the Instrument.


7. BORROWER COVENANTS. Borrower hereby covenants with Lender that during the
term of this Assignment: (a) Borrower shall not transfer the responsibility for
the operation and management of the Mortgaged Property from Operator to any
other person or entity without the prior written consent of Lender; (b) Borrower
shall not terminate or amend any of the terms or provisions of the Operating
Lease nor shall Borrower assign its rights under the Operating Lease without the
prior written consent of Lender; (c) within 5 days of Borrower’s
receipt,  Borrower shall give Lender written notice of any notice or information
that Borrower receives which indicates that either Borrower or Operator is in
default under the terms of the Operating Lease, Operator is terminating the
Operating Lease or that Operator is otherwise discontinuing its operation and
management of the Mortgaged Property; and (d) Borrower agrees that after
Borrower receives notice (or otherwise has actual knowledge) of an Event of
Default under the Instrument, it will not make any payment of fees under or
pursuant to the Operating Lease without Lender’s prior written consent.


8. EVENT OF DEFAULT.  Upon receipt by Operator of written notice from Lender
that an Event of Default has occurred and is continuing, Lender shall have the
right to exercise all rights as owner of  the Mortgaged Property under the
Operating Lease and Operator shall pay to Lender directly all Rent and other
sums due under the Operating Lease.  Lender shall be entitled to mandate the use
of a lockbox bank account or other depositary account, to be maintained under
the control and supervision of Lender, for all income of the Mortgaged Property,
including but not limited to Rents, service charges, insurance payments and
Third Party Payments.  In order to induce Lender to lend funds hereunder,
Borrower and Operator hereby agree that upon the occurrence of an Event of
Default and at the option of Lender, Operator shall continue to provide all
necessary services required under any applicable licensing or regulatory
requirements and shall fully cooperate with Lender and any receiver as may be
appointed by a court, in performing these services until such time as Lender has
arranged for a replacement operator, and in



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-11

--------------------------------------------------------------------------------

 

arranging an orderly transition to a replacement operator, manager or provider
of the necessary services.   Borrower and Operator agree to cooperate with
Lender in arranging an orderly transfer to a replacement operator of all
Licenses and governmental approvals necessary or reasonably required to operate
the Mortgaged Property as a Seniors Housing Facility, and to execute promptly
all applications, assignments, consents and documents requested by Lender to
facilitate such transition.


9. OPERATING LEASE TERMINATION.  After the occurrence of an Event of Default,
Lender shall have the right any time thereafter to terminate the Operating
Lease, without cause and without liability, by giving written notice to Operator
of its election to do so.  Lender's notice shall specify the date of
termination, which shall not be less than 30 days after the date of such notice,
except such lesser notice as Lender deems to be appropriate in the event of an
emergency.


10. TURNOVER OF BOOKS AND RECORDS.  On the effective date of termination of the
Operating Lease, Operator shall turn over to Lender all books and records
relating to the Mortgaged Property and the residents and tenants (copies of
which may be retained by Operator, at Operator’s expense), together with such
authorizations and letters of direction addressed to residents, tenants,
suppliers, employees, banks and other parties as Lender may reasonably
require.  Operator shall cooperate with Lender in the transfer of operating and
management responsibilities to Lender, any receiver, or their designees.  A
final accounting of unpaid fees (if any) due to Operator under the Operating
Lease shall be made within 60 days after the effective date of termination, but
Lender shall not have any liability or obligation to Operator for unpaid fees or
other amounts payable under the Operating Lease which accrue before Lender
acquires title to the Mortgaged Property, or before Lender becomes a mortgagee
in possession.


11. NOTICE.  Operator’s address for Notice is 3131 Elliott Avenue, Suite 500,
Seattle, Washington 98121.
Borrower’s address for notice is 3131 Elliott Avenue, Suite 500, Seattle,
Washington 98121.
Lender’s address for notice is 127 Public Square, Cleveland, Ohio 44114.


All notices to be given by Lender to Operator shall be given in the same manner
as notices to Borrower pursuant to the notice provisions contained in the
Instrument.


12. NO ASSUMPTION OF OBLIGATIONS.  The Borrower and Operator, by executing this
Assignment, agree that Lender does not assume any obligations or duties of the
Borrower and Operator concerning the Operating Lease until and unless Lender
shall exercise its rights hereunder.


13. POWER OF ATTORNEY.  Borrower and Operator hereby irrevocably constitute and
appoint Lender as Borrower's and Operator’s attorney-in-fact to demand, receive
and enforce their rights with respect to the provisions set forth in this
Assignment, to give appropriate receipts, releases and satisfactions for and on
Borrower's and Operator’s behalf and to do any and all acts in Borrower's or
Operator’s names or in the name of Lender with the same force and effect as



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-12

--------------------------------------------------------------------------------

 

Borrower or Operator could do if this Assignment had not been made.  The
foregoing appointment shall be deemed to be coupled with an interest and
irrevocable.


14. OPERATOR REPRESENTATIONS AND OBLIGATIONS.  Operator represents, warrants and
agrees to the following:


(a) Operator will use its best efforts to cooperate with Lender, including
attendance at any meetings requested by Lender (after reasonable prior notice),
furnishing financial statements of Operator and operating statements for the
Mortgaged Property, and allowing Lender to undertake inspections of the
Mortgaged Property.  In addition, Operator acknowledges that it has received
from Borrower and reviewed a fully executed copy of the Instrument and covenants
therein and agrees to comply with all provisions and covenants therein
applicable to the use and operation of the Mortgaged Property (the “Operating
Covenants”), including without limitation, arranging for the escrow of Taxes and
insurance with Lender and, if necessary, providing insurance coverage in
accordance with Lender’s requirements.  In the event Operator fails to so use
and operate the Mortgaged Property, Lender shall have the right to enforce the
Operating Covenants directly against Operator upon Borrower’s failure to do so,
in accordance with the provisions of the Instrument and this
Assignment.  Operator’s failure to comply with these obligations shall
constitute a default under the Operating Lease, a default under this Assignment,
and an Event of Default under the Loan Documents.  Operator agrees to comply
with all of its obligations under the Operating Lease pertaining to its payment
and performance of any repairs and capital improvements at the Mortgaged
Property;


(b) the Operating Lease is and shall be subject and subordinate in all respects
to the liens, terms, covenants and conditions of the Instrument and the other
Loan Documents, and to all renewals, modifications, consolidations, replacements
and extensions thereof, and to all advances heretofore made or which may
hereafter be made pursuant to the Instrument (including all sums advanced for
the purposes of (x) protecting or further securing the lien of the Instrument,
curing defaults by Borrower under the Loan Documents or for any other purposes
expressly permitted by the Instrument, or (y) constructing, renovating,
repairing, furnishing, fixturing or equipping the Mortgaged Property);


(c) any fees payable to Operator by Borrower pursuant to the Operating Lease are
and shall be subordinated in right of payment to the prior payment in full of
the Indebtedness;


(d) if, by reason of its exercise of any other right or remedy under the
Operating Lease, Operator acquires by right of subrogation or otherwise a lien
on the Mortgaged Property which (but for this subsection) would be senior to the
lien of the Instrument, then, in that event, such lien shall be subject and
subordinate to the lien of the Instrument;


(e) until Operator or Borrower receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Operator shall be entitled to retain for its
own account all payments made under or pursuant to the Operating Lease, subject
to the terms of this Assignment;





Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-13

--------------------------------------------------------------------------------

 

(f) after Operator or Borrower receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Operator will not accept or retain any
payment of fees under or pursuant to the Operating Lease without Lender’s prior
written consent;


(g) if, after Operator or Borrower receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Operator receives any payment of fees under
the Operating Lease other than from Lender, or if Operator receives any other
payment or distribution of any kind from Borrower or from any other person or
entity other than from Lender in connection with the Operating Lease which
Operator is not permitted by this Assignment to retain for its own account, such
payment or other distribution will be received and held in trust for Lender and
unless Lender otherwise notifies Operator, will be promptly remitted, in cash or
readily available funds, to Lender, properly endorsed to Lender, to be applied
to the principal of, interest on and other amounts due under the Loan Documents
in such order and in such manner as Lender shall determine in its sole and
absolute discretion.  Operator hereby irrevocably designates, makes, constitutes
and appoints Lender (and all persons or entities designated by Lender) as
Operator’s true and lawful attorney in fact with power to endorse the name of
Operator upon any checks representing payments referred to in this subsection;


(h) during the term of this Assignment, Operator will not commence, or join with
any other creditor in commencing any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings with respect to Borrower, without Lender’s
prior written consent, and Operator has not filed and is not subject to any
filing for bankruptcy or reorganization under any applicable bankruptcy or
insolvency laws;


(i) Operator will deliver to Lender at the address indicated above and at the
same time as such notice is given to Borrower, any notice of default under the
Operating Lease;


(j) Operator has not assigned or sublet and is now the sole owner of the
interest or leasehold estate created by the Operating Lease, and shall not
hereafter transfer the Operating Lease except as permitted by the terms thereof
and with Lender’s prior written approval;


(k) Operator will not seek to terminate the Operating Lease by reason of any
default of Borrower without prior written notice thereof to Lender and the lapse
thereafter of such time as under the Operating Lease was offered to Borrower in
which to remedy the default, and the lapse of 30 days after the expiration of
such time as Borrower was permitted to cure such default; provided, however,
that with respect to any default of Borrower under the Operating Lease which
cannot be remedied within such time, if Lender commences to cure such default
within such time and thereafter diligently proceeds with such efforts and
pursues the same to completion, Lender shall have such time as is reasonably
necessary to complete curing such default.  Notwithstanding the foregoing, in
the event either Lender or Borrower do not cure or commence curing such default
within the time provided to Borrower under the Operating Lease and the nature of
the default threatens Operator’s ability to conduct its daily business or
threatens to materially or adversely damage its property located on the
Mortgaged Property, Operator shall be permitted to exercise its rights under the
Operating Lease;



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-14

--------------------------------------------------------------------------------

 



(l) Operator will not pay any rent, fees or other sums due or to become due
under the Operating Lease (“Rent”) more than 30 days in advance of the date on
which the same are due or to become due under the Operating Lease; and


(m) Operator will certify promptly in writing to Lender in connection with any
proposed assignment of the Instrument, whether or not any default on the part of
Borrower then exists under the Operating Lease, and will execute such estoppel
certificates and subordination agreements as Lender shall reasonably require.


15.  
OPERATOR CERTIFICATIONS.  Operator certifies as follows:



(a) Operator has unconditionally accepted delivery of the Mortgaged Property
pursuant to the terms of the Operating Lease and is operating the Mortgaged
Property as a Seniors Housing Facility;


(b) The Operating Lease does not provide for free Rent, partial Rent, Rent
concessions of any kind, for the advance payment of Rent other than as set forth
in Section 14(1) above, Rent abatement or offsetting of Rent and no Rent has
been paid for more than 30 days in advance;


(c) Operator has fully inspected the Mortgaged Property and found the same to be
as required by the Operating Lease in good order and repair, and all conditions
and duties of an inducement nature under the Operating Lease to be performed by
the Borrower have been satisfied, including but not limited to payment to
Operator of any Borrower contributions for improvements, completion by Borrower
of the construction of any improvements to be constructed by the Borrower, and
payment to Operator of any consulting fees;


(d) the primary term of the Operating Lease commenced on April 28, 2008 and
continues to April 27, 2023 and contains two renewal options of ten years
each.  Operator has no rights or options of purchase or first refusal under the
Operating Lease or with respect to the Mortgaged Property or any part thereof;


(e) payment of monthly rent commenced on April 28, 2008 and is paid to May 31,
2008;


(f) as of the date of this Assignment, to the best of Operator’s knowledge,
neither the Borrower nor Operator is in default under any of the terms,
conditions, provisions or agreements of the Operating Lease and Operator has no
offsets, claims or defenses against the Borrower with respect to the Operating
Lease;


(g) Operator has paid a security or other deposit to Borrower, pursuant to the
terms of the Operating Lease;





Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-15

--------------------------------------------------------------------------------

 

(h) Operator does not, has not and will not use the Mortgaged Property for the
storage, treatment, manufacturing, generation, disposal or release into the
environment of any petroleum product or substance which is classified as a
hazardous substance, pollutant or contaminant under the Federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) or other
applicable federal, state and local laws and regulations except for the safe and
lawful use and storage of quantities of pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable Senior Housing Facilities;


(i) Operator shall not look to Lender, any mortgagee in possession, or successor
in title to the Mortgaged Property for accountability for any security deposit
or other deposit held by Borrower;


(j) Operator currently holds the Licenses identified on Exhibit C with regard to
the Mortgaged Property, and is unaware of any other Licenses required to
lawfully operate the Mortgaged Property as an Assisted Living Facility.  Each of
the items listed on Exhibit C have been lawfully issued to Operator and are in
full force and effect.  There is no legal action pending or to the best of
Operator’s knowledge threatened which would adversely affect the Licenses or the
operations at the Mortgaged Property.  Operator is not currently operating under
a consent order or decree, or any other agreement or decree mandated by the
courts or a governmental entity that restricts or otherwise affects the
operation of the Mortgaged Property;


(k) Land Use Permit 84-04 (the “Special Use Permit”) allows the operation of the
Mortgaged Property as an Assisted Living Facility.  As long as the use is
continued, the Special Use Permit remains in effect, even subsequent to partial
or full destruction.


(l) the Mortgaged Property is operated as an Assisted Living Facility pursuant
to its Certificate of Occupancy and pursuant to its Licenses.  The Certificate
of Occupancy and Licenses are current and there are no violations of
record.  The operations at the Mortgaged Property comply with the terms and
conditions of the Certificate of Occupancy and the Licenses.  The Certificate of
Occupancy has no termination date.  The Licenses are valid until N/A.  The
Licenses must be renewed every year;


(m) renewal of the Licenses must be applied for no later than N/A days prior to
the expiration of the Licenses;


(n) foreclosure of the Mortgaged Property by Lender or any other transfer of the
Mortgaged Property as a result of an Event of Default by Borrower under the
Instrument will not result in a revocation, suspension or limitation of the
Licenses; and


(o) to the best of Operator’s knowledge, there currently exist no grounds for
the revocation, suspension or limitation of the Certificate of Occupancy or any
of the Licenses for the Mortgaged Property.





Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-16

--------------------------------------------------------------------------------

 

16. LICENSING REQUIREMENTS.  [RESERVED]


17. CONSIDERATION. The Borrower and Operator acknowledge that Operator is owned
by parties who directly or indirectly have an ownership interest in the
Borrower, are under common management and control and that the Borrower and
Operator will benefit from the Loan.  Accordingly, the Borrower and Operator
both acknowledge receipt of good and valuable consideration for Operator’s and
Borrower’s entry into this Assignment.


18.           COLLECTIONS.  Operator agrees that all monies collected on behalf
of the Borrower shall be deposited in one or more bank accounts in the name of
Operator and Operator hereby pledges a security interest in the bank accounts to
Lender, so that such bank accounts are security for the Loan and shall be
subject to the terms of the Instrument and other Loan Documents.


19.           MODIFICATIONS TO LOAN DOCUMENTS.  Any amendments heretofore or
hereafter made to any of the Loan Documents, other than this Assignment, shall
not require the consent of Operator.


20. LENDER REQUESTS.  Within 10 days of written request of Lender, Operator will
promptly furnish to Lender copies of all Leases, Contracts, Licenses, books,
records, monthly reports, statements of account, budgets, third party payment
documentation including but not limited to reimbursement agreements, surveys,
statements of deficiencies and plans of correction, and cost reports related to
any payments or the right to receive payments from federal, state or local
programs, boards, bureaus or agencies, and other items which Operator is
required to maintain or otherwise maintains under the Operating Lease or which
Operator maintains for its own purposes with respect to the Mortgaged
Property.  Upon an Event of Default under the Instrument, Operator will furnish
promptly to Lender evidence of deposits and withdrawals from any account held or
controlled by Operator relating to the Mortgaged Property.


21. OPERATOR ASSIGNMENT.  As additional collateral security for the Loan and the
observance and performance by Borrower of the terms, covenants and conditions of
the Loan Documents, Operator to the extent permissible under applicable law and
regulations, hereby transfers, sets over and assigns to Lender all of Operator’s
right, title and interest in and to all Licenses and any other agreements or
permits of any nature whatsoever now or hereafter obtained or entered into by
Operator with respect to the occupancy, use, operation, maintenance and
administration of the Mortgaged Property as a Seniors Housing Facility.


22. COUNTERPARTS.  This Assignment may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall constitute one and the same
instrument.


23.      GOVERNING LAW.


(a) This Assignment shall be governed by and construed in accordance with the
laws of the Property Jurisdiction, and applicable federal law.



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-17

--------------------------------------------------------------------------------

 



(b) Operator agrees that any controversy arising under or in relation to this
Assignment shall be litigated exclusively in the Property Jurisdiction and
Operator and Borrower irrevocably consent to service, jurisdiction, and venue of
such course for any such litigation and waive any other venue to which Operator
or Borrower might be entitled by virtue of domicile, habitual residence or
otherwise.


24.           SUCCESSORS AND ASSIGNS.  This Assignment shall be binding upon
Borrower, Operator and Lender and their respective successors, transferees and
assigns, and shall inure to the benefit of and may be enforced by Lender and its
successors, transferees and assigns.  Borrower and Operator shall not assign any
of their respective rights and obligations under this Assignment without the
prior written consent of Lender.


25.           ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  This Assignment
contains the complete and entire understanding of the parties as to its subject
matter.  No amendment to this Assignment will be valid unless it is made in
writing and executed by the parties to this Assignment.  No specific waiver or
forbearance for any breach of any of the terms of this Assignment shall be
considered as a general waiver of that or any other term of this Assignment.


26.           RELATIONSHIP OF PARTIES.  Nothing contained in this Assignment
shall constitute Lender as a joint venturer, partner or agent of Borrower or
Operator, or render Lender liable for any debts, obligations, acts, omissions or
representations of Borrower or Operator except as provided herein.


27.           ENFORCEABILITY. The determination of invalidity, illegality, or
unenforceability of any provision of this Assignment, pursuant to judicial
decree, shall not affect the validity or enforceability of any other provision
of this Assignment, each of which shall remain in full force and effect.





Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-18

--------------------------------------------------------------------------------

 

28.           ASSIGNMENT TO FANNIE MAE.  If Lender assigns its rights under this
Assignment to Fannie Mae, all references in this Assignment to Lender shall be
deemed to be references to Fannie Mae.


ATTACHED EXHIBITS.  The following exhibits are attached to this Assignment:


[X]           Exhibit A                                Legal Description


[X]           Exhibit B                                Contracts


[X]           Exhibit C                                Licenses


[X]           Exhibit D                                Modifications to
Assignment








(Signatures Pages Attached)



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, Lender and Operator have executed this Assignment
as of the day and year first above written.



 
BORROWER
     
EMERIKEYT PALMS AT LOMA LINDA INC., a California corporation
         
By:/s/ Eric Mendelsohn
 
Name:    Eric Mendelsohn
 
Title:       Senior Vice President Corporate
              Development

 
STATE OF _Washington____
 
 
COUNTY OF __King______
 
 
On April 23, 2008, before me, Alissa B Panzer__, a Notary Public, personally
appeared Eric Mendelsohn, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
 
 
WITNESS my hand and official seal.
 
 
___/s/ Alissa B. Panzer________
 
 
Notary Public
 
 
Print Name: __ Alissa B. Panzer _____
 
 
My commission expires:
 
 
__3-8-11____
 



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-20

--------------------------------------------------------------------------------

 




         
LENDER:
     
KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation
             
By:/s/ Robin M.
Mullenix                                                                
 
Name:   Robin M. Mullenix
 
Title:      Vice President
   







 
STATE OF TEXAS
 
 
COUNTY OF DALLAS
 
 
On April 25, 2008, before me, _Linda M. Taschler______(here insert name), a
Notary Public, personally appeared Robin M. Mullenix, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that she executed
the same in her authorized capacity, and that by her signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.
 
 
WITNESS my hand and official seal.
 
 
__/s/ Linda M. Taschler _________
 
 
Notary Public
 
 
Print Name: _ Linda M. Taschler ______
 
 
My commission expires:
 
 
__11-6-10_____
 



Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-21

--------------------------------------------------------------------------------

 




     
OPERATOR:
     
EMERITUS PROPERTIES XVI, INC., a Nevada corporation
             
By:/s/ Eric Mendelsohn
 
Name:   Eric Mendelsohn
 
Title:      Senior Vice President Corporate
             Development
   









 
STATE OF __Washington_____
 
 
COUNTY OF __King____
 
 
On April 23, 2008, before me, __Marrji Padden___________(here insert name), a
Notary Public, personally appeared Eric Mendelsohn, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.
 
 
WITNESS my hand and official seal.
 
 
___/s/ Marrji Padden__________
 
 
Notary Public
 
 
Print Name: ____Marrji Padden________
 
 
My commission expires:
 
 
___12-19-08______
 









Subordination, Assignment and Security Agreement
Form 4079
 
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
Page-22

--------------------------------------------------------------------------------

 

EXHIBIT A


Legal Description


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


Parcel l of Parcel map 7277, in the City of Loma Linda, County of San
Bernardino, State of California, as per map recorded in Book 83. Page 24, of
Parcel maps, in the Office of the county recorder of said County























































Subordination, Assignment and Security Agreement
Form 4079
Page A-1
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Contracts


(List all Contracts currently encumbering the Mortgaged Property)




       Vendor
Name                                                                                     Contract
Term


The Palms Landscape Management
Services                                                                                                                                No
term specified.

















































Subordination, Assignment and Security Agreement
Form 4079
Page B-2
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Licenses


1.  
State of California Department of Social Services, License to operate and
maintain a Residential Elderly Facility, Effective June 21, 2004.

 
2.  
City of Loma Linda, Business License, expires December 31, 2008.

 



Subordination, Assignment and Security Agreement
Form 4079
Page C-1
(Seniors Housing)
05-05
© 2000-2005 Fannie Mae



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Modifications to Assignment


The following modifications are made to the text of the Assignment that precedes
this Exhibit:


1.           Recital E is hereby modified by replacing the words “a default by
Borrower” with the words “an Event of Default”.


2.           Section 1(b) is amended by adding the following phrase to the end
before the period:  “but shall not include any contract or other agreement, or
any part of any contract or other agreement, that does not relate to the
Mortgaged Property.”


3.           Paragraph 1(j) is modified by deleting the last sentence in its
entirety and replacing it with the following:


 
“The term “Leases” shall also include any residency, occupancy, admission, and
care agreements pertaining to residents of the Mortgaged Property and shall also
specifically include, without limitation, the Operating Lease.”



4.           The last sentence of Paragraph 3(b) is modified by adding the words
“if and to the extent required by Lender,” before the words “Lender and Operator
have executed”.


5.           Paragraph 3 is amended to add the following paragraph (h) at the
end thereof:


 
“(h)
"As consideration for the material financial benefits to be derived from
Lender’s approval of the Operating Lease and providing the Loan, Operator hereby
agrees upon the occurrence of an Event of Default and at the option of Lender,
that it shall provide all necessary services required under any Operating Lease
or applicable licensing or regulatory requirements subject, however, to Lender
making available (to the extent in Lender’s possession or under Lender’s
control) the revenues generated from the Mortgaged Property if and to the extent
necessary to cover the actual out-of-pocket costs of such services (exclusive of
fees to Operator), and shall fully cooperate with Lender and any receiver as may
be appointed by a court, in performing these services and agrees to arrange for
an orderly transition to a replacement operator, manager or provider of the
necessary services, and to execute promptly all applications, assignments,
consents and documents requested by Lender to facilitate such transition;
provided, however, nothing herein shall be construed as requiring the Operator
to allow a third party to operate the Mortgaged Property under its License
except to the extent permitted by applicable law.”



6.           Paragraph 4(e) is modified by adding the words “Subject to
applicable Privacy Laws,” at the beginning of the first sentence.


7.           Paragraph 4(f) is hereby deleted in its entirety and restated as
follows:






   
Page D-1
     



 
 

--------------------------------------------------------------------------------

 

 
“(f)
Operator shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent and approval of Lender
with the exception of the Operating Lease which has previously been approved by
Lender; provided, however, that Lender’s prior written consent and prior written
approval shall not be required with respect to commercial leases for hair
salons, physical therapy spaces, or other leases covering floor space not
exceeding 3,000 square feet, provided that the lessee and its business and
non-residential use of a portion of the Mortgaged Property are consistent with
similarly situated senior housing facilities (an “Immaterial Commercial
Lease”).  Operator shall not modify the terms of, extend or terminate, any Lease
for non-residential use (including any Lease in existence on the date of this
Instrument) without the prior written consent of Lender; provided, however, no
such consent shall be required with respect to any modification, extension or
termination of any Immaterial Commercial Lease.  Operator shall, without request
by Lender, deliver an executed copy of each non-residential Lease to Lender
promptly after such Lease is signed.  All non-residential Leases (including,
without limitation, the Operating Lease but specifically excluding all
Immaterial Commercial Leases) and renewals or extensions of existing Leases,
shall specifically provide that (1) such Leases are subordinate to the lien of
this Instrument (unless waived in writing by Lender); (2) the resident or tenant
shall attorn to Lender and any purchaser at a foreclosure sale, such attornment
to be self-executing and effective upon acquisition of title to the Mortgaged
Property by any purchaser at a foreclosure sale or by Lender in any manner; (3)
the resident or tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request; (4)
the Lease shall not be terminated by foreclosure or any other transfer of the
Mortgaged Property; (5) after a foreclosure sale of the Mortgaged Property,
Lender or any other purchaser at such foreclosure sale may, at Lender’s or such
purchaser's option, accept or terminate such Lease; and (6) the resident or
tenant shall, upon receipt after the occurrence of an Event of Default of a
written request from Lender, pay all Rents payable under the Lease to Lender.”



8.           Paragraph 5(a) is modified by adding the words “, the average
annual consideration of which is at least $20,000.00,” after the words “Operator
has entered into the Contracts” in the first sentence.


9.           Paragraph 5(b) is modified by adding the words “(including the
Contracts identified in Exhibit B)” after the words “in, to and under the
Contracts” in the first sentence.


10.           Paragraph 5(e)(1) is hereby modified by adding the words “except
as otherwise disclosed in writing to Lender,” at the beginning of the
paragraph.  In addition, the representation that the Contracts are assignable
shall be made only with respect to the Contracts listed on Exhibit B.


11.           Paragraph 6(iii) is modified by adding the words “except as such
enforceability may be limited by creditors rights laws and general principles of
equity,” to the end thereof.


12.           Paragraph 7(a) is modified by adding the words “other than
Borrower” before the words “without the prior written consent of Lender;”.






   
Page D-2
     



 
 

--------------------------------------------------------------------------------

 

13.           Paragraph 7(b) is modified by adding the words “to any person or
entity other than Lender” before the words “without the prior written consent”.


14.           Paragraph 8 is modified by:


(i)           adding the words “subject, however, to Lender making available (to
the extent in Lender’s possession or under Lender’s control) the revenues
generated from the Mortgaged Property if and to the extent necessary to cover
the costs of such services” after the words “licensing or regulatory
requirements” in the third sentence.


(ii)           adding the words “; provided, however, nothing herein shall be
construed as requiring Operator to allow a third party to operate the Mortgaged
Property under its License except to the extent permitted by applicable law” to
the end of the paragraph before the period.


15.           Paragraph 9 is modified by:


(i)           adding the following after the word “thereafter” in the first
sentence:


“while such Event of Default is continuing”


 
(ii)
adding the following after the word “emergency” at the end of the paragraph
before the period:



“, but subject, in each instance, to any requirements of applicable law with
respect to the operation of the Mortgaged Property by a duly licensed operator”


16.           Paragraph 14(a) is modified by:


 
(i)
adding the word “those” before the words “financial statements of Operator” in
the first sentence.



 
(ii)
adding the words “as are required by the terms of the Security Instrument,”
before the words “and allowing Lender to undertake inspections” in the first
sentence.



 
(iii)
adding the words “subject to Lender’s compliance with applicable Privacy Laws”
at the end of the first sentence before the period.



 
(iv)
adding the words “if applicable,” after the words “including without
limitation,” in the second sentence.



 
(v)
adding the words “and fails to cure such default within any cure period set
forth in the Operating Lease,” after the words “operate the Mortgaged Property”
in the third sentence.



17.           Paragraph 14(j) is modified by adding the words “Except as
permitted by the terms hereof or of the Security Instrument,” at the beginning
of the paragraph.


18.           Paragraph 15(h) is modified by deleting the “and,” after the words
“cleaning materials” and adding the words “and medical products and devices”
after the words “petroleum products”.




   
Page D-3
     



 
 

--------------------------------------------------------------------------------

 



19.           Paragraph 15(i) is modified by adding the words “unless the same
is actually delivered to Lender” at the end of the paragraph before the
semi-colon.


20.           Paragraph 15(n) is modified by adding the following at the end of
the paragraph before the “; and”:


“as long as the Operating Lease remains in effect but will, if accompanied by a
termination of the Operating Lease, require a new operator to secure a license
in its own name to operate the Mortgaged Property”


21.           The first sentence of Paragraph 20 is hereby amended by deleting
the introductory phrase in its entirety and restating it as follows:


“Within 10 days after receipt of a written request from Lender and subject to
applicable Privacy Laws,”


22.           All capitalized terms used in this Exhibit not specifically
defined herein shall have the meanings set forth in the text of the Assignment
that precedes this Exhibit.


 
(Initial Pages Attached)





   
Page D-4
     



 
 

--------------------------------------------------------------------------------

 

 
Initial Page to Exhibit D Modifications to Agreement





Borrower’s Initials:
    /s/ EM









   
Page D-5
     



 
 

--------------------------------------------------------------------------------

 

 
Initial Page to Exhibit D Modifications to Agreement





Lender’s Initials:
   /s/ RM









   
Page D-6
     



 
 

--------------------------------------------------------------------------------

 

 
Initial Page to Exhibit D Modifications to Agreement





Operator’s Initials:
   /s/ EM





 







   
Page D-7
     



 
 

--------------------------------------------------------------------------------

 
